Title: To Benjamin Franklin from Jacques Barbeu-Dubourg, 8 May 1768
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


This is apparently the earliest surviving letter in a correspondence which, as the wording makes clear, had been going on for some time. Out of it was evolving a friendship that with the years grew in significance for both men. Jacques Barbeu-Dubourg (1709–79) had interests as broad as Franklin’s own and, like him, engaged in a range of activities that was remarkable even by the standards of the eighteenth century. After taking holy orders he was trained as a physician, and was as much concerned with reforming the practice of medicine as with practicing it himself. He was also by avocation a botanist, a mathematician, an electrical experimenter, something of an historian, a physiocrat, a political theorist, a highly skilled linguist, and an editor. The translation of a few of Franklin’s essays, mentioned in this letter, was the beginning of a development that culminated in 1773 in Dubourg’s edition, with copious notes, of the Œuvres de M. Franklin. The literary collaboration that this involved became political collaboration as soon as Franklin landed in France in 1776; for the next three years Dubourg devoted himself to procuring money and supplies for the Americans, and as a result of his efforts died almost penniless. 
Monsieur
A Paris ce 8e. may 1768
Je suis tres sensible à l’honneur de votre souvenir et à tant et de si gracieux temoignages de votre bienveillance. Dès le lendemain de votre trop promt depart, je reçus par le canal d’un de vos Amis le traité de la petite verole de M. Dimsdale qui me fit un plaisir singulier; j’avois toujours regardé la metode echauffante et la metode rafraichissante, de la maniere qu’on l’entend communement, comme deux systemes opposés egalement suspects, egalement dangereux, et j’avois toujours cherché à tenir le plus juste milieu entre les deux, or je le trouve precisement dans la nouvelle metode rafraichissante, qu’il ne faut pas confondre avec l’ancienne, ou antiphlogistique comm’ on l’appelloit, et qui ne consistant que dans les saignées reïterées, la diete rigide, le petit lait, l’orgeat, et autres semblables boissons auroit eté mieux nommée affoiblissante, au lieu que la nouvelle metode rafraichissante consistant principalement dans l’admission de l’air frais et pur, merite veritablement d’etre appellée tonique ou fortifiante, à plus juste titre que la metode echauffante et incendiaire des cordiaux et des alexipharmaques. Je suis etonné que l’on n’ait pas fait peser cette observation en l’honneur de la nouvelle metode, car on auroit tort de croire que les denominations soient sans consequence pour le fonds des choses que l’on a à proposer au public. C’est ce que votre exemple, Monsieur, doit bien faire sentir a ces Messieurs. Quel modele admirable de menagement de termes vous leur donnez dans les papiers periodiques dont vous avez eu la bonté de m’envoyer un exemplaire! Vos amis seront tres contens que vous les ayez traités de fous et abandonnés comme tels, et ce ne sera pas à leurs depens que le Public rira, mais aux depens de leurs adversaires que vous n’avez eu garde de traiter de sots, mais à qui vous faites sentir leur sotise à ne pouvoir la meconnoitre eux mêmes et à etre forcés d’en convenir, toutes fois qu’on leur presentera votre petit miroir. Je me suis empressé de faire traduire, et ces papiers et votre precedent interrogatoire, (ou examination) pour en regaler mes compatriotes, et le tout sera imprimé successivement dans les Ephemerides du Citoyen, en commencant le mois prochain; et quoiqu’on puisse bien s’en rapporter au traducteur qui s’en est chargé, je n’en laisse rien mettre sous presse sans m’assurer par moi même de son exactitude autant qu’il est en moi, je suis trop jaloux de cet objet. J’en avois cependant fait de vive voix un croquis grossier de traduction dans des assemblées respectables chez M. Le Marquis de Mirabaud,  mais seulement par preliminaire, et avec de bonnes protestations contre le tort que feroit à l’ouvrage un jugement precipité sur une esquisse si informe de traduction. J’ai l’honneur de vous adresser cyjointe la petite explication que vous avez la bonté de me demander de ma carte chronographique,  c’est changer des armes de cuivre contre des armes d’or que de troquer ainsi avec vous, c’est faire comme fit Diomede avec Glaucus,  et je rougis de mon rolle, car l’avantage etoit tout du côté du heros dans l’ancien exemple, et c’est icy le contraire. J’ai reçu avec reconnoissance et vu avec plaisir la carte biographique de M. Priestley qui est effectivement construite presque sur les memes principes que la mienne, sans plagiat de part ni d’autre, car je ne pretens point me prevaloir de la date. Je connoissois peu les noix Walnut, et point du tout les hickory et je vous suis extremement obligé d’avoir bien voulu m’en envoyer; puissions nous quelque jour en manger des fruits icy ensemble que je les trouverois delicieux en pareil cas. Tant de faveurs de votre part m’enhardissent à vous demander encore une grace, c’est de savoir si la liberté de la presse est assez entiere soit à Londres ou à Philadelphie, pour qu’on pût y faire imprimer un ouvrage hardi de pur Deisme,  et si en supposant que cette liberté ait lieu, vous me permettriez de vous le faire passer et de le mettre sous votre protection. Melles. Basseporte et Biheron vous remercient de l’honneur de votre souvenir et vous font mille complimens chacune, et ma femme au moins deux mille pour sa part. Si vous avez occasion de voir M. Pringle,  voudrez vous bien lui presenter mes tres humbles civilités. Je suis avec une estime distinguée et une consideration respectueuse Monsieur Votre tres humble et tres obeissant serviteur
Dubourg
